DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.

Response to Amendment
            The amendment filed 11/09/2021 has been entered.  Claims 1-19 remain pending in the application.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the specification and drawings.  New Figure 3D, received on 11/09/2021, has been approved.
The previous objections to Claims 6 and 10-19 are withdrawn in light of Applicant's amendment to Claims 6, 10, 13 and 18-19.
The previous 35 USC 112 (a and b) rejections of Claims 1-12, 10- are withdrawn in light of Applicant’s amendment to Claims 1-2 and the specification.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Swanson on 02/11/2022.
The application has been amended as follows: 



In the Disclosure:
On Page 1, Paragraph 0001, line 3, after “Luczak,” --now US Patent 10,422,325,-- has been inserted.
On Page 2, Paragraph 0012, line 1, “Fig. 3B is” has been deleted and --Fig. 3B and Fig. 3D are-- substituted therefore.


In the Claims:

	In Claim 1, line 20, “piston” has been deleted and --first piston-- substituted therefore.
In Clam 1, line 21, “ the inlet” has been deleted and --an inlet-- substituted therefore.
	In Claim 1, line 23, “piston” has been deleted and --first piston-- substituted therefore.
In Claim 1, line 24, “piston” has been deleted and --first piston-- substituted therefore.


Allowable Subject Matter
Claims 1-19 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

wherein the first piston, the first cylinder, and the first check valve are configured such that the downstream end of the first piston impacts the first valve member to drive the first valve member from a closed position to an open position during a priming stroke of the first piston, and such that fluid being expelled from within the first cylinder by the first piston during a pressure stroke of the first piston when the pump is primed drives the first valve member from the closed position to the open position such that the downstream end does not impact the first valve member during the pressure stroke of the first piston.
While Martin (US 3,310,000) discloses a pump (see Figure 5) with a piston, cylinder, and check valve; wherein the piston covers an opening through the cylinder at an end of the pressure stroke, the cylinder configured to receive the pumped fluid from an inlet through the opening, and wherein the opening is at least partially disposed between the downstream end of the piston and the check valve, with the piston at an end of the suction stroke; and the piston impacts the valve member to drive the valve member from a closed position to an open position; Martin does not disclose or make obvious fluid being expelled from within the cylinder by the piston during a pressure does not impact the valve member during the pressure stroke.  In contrast, Martin teaches away from this concept by disclosing one way or the other, always impacting the piston or never impacting the piston (see Column 4, lines 12-18).  
Further, it is noted, that a modification of Martin, in view of Davis et al. (US 3,894,816), would require the addition of Davis’ projection 70 (Column 5, lines 7-11) which would produce a similar structure as Martin, were the contact was always occurring. 

With respect to Claims 2-12, their pendency on Claim 1 make them allowable.
With respect to Claims 13-19, these claims contain all the allowable subject matter as Claim 1 and therefore are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, Page 13, line 21 to Page 14, line 5, filed 11/09/2021, with respect to Claim 1 have been fully considered and are persuasive.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lawrence et al. US Pub. 2014/0339329 teach a paint sprayer with a piston pump (see Figure 27).
Siczek et al. US 3,893,627 teach a piston pump in an airless spray gun.
Stitz et al. US 5,971,107 teach a piston bearing oil pump (see Figure 6) with a check valve wherein the valve is opened by fluid before impact of piston.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


Timothy P. Solak
/tps/
Art Unit 3746
02/11/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746